MEMORANDUM**
Vrej Khachikian appeals pro se the district court’s summary judgment in favor of the defendant in Khachikian’s diversity action alleging that he was constructively discharged from his position as a professor at the DeVry Institute of Technology (“DeVry”). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Kohler v. Inter-Tel Techs., 244 F.3d 1167, 1171 (9th Cir.2001), and we affirm.
Summary judgment was proper on Kha-chikian’s constructive discharge claims because he failed to raise a genuine issue of material fact as to whether DeVry intentionally created or knowingly permitted conditions so intolerable that they effectively forced him to resign. See Mullins v. Rockwell Int’l Corp., 15 Cal.4th 731, 63 Cal.Rptr.2d 636, 936 P.2d 1246,1249 (1997) (citation omitted).
Summary judgment was proper on Kha-chikian’s retaliation claim because he failed to raise a genuine issue of material fact as to whether his employer took an adverse employment action against him. See Kor-tan v. Cal. Youth Auth., 217 F.3d 1104, 1112-13 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.